  Case 16-81661      Doc 64       Filed 04/19/19 Entered 04/19/19 09:00:07           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: RUSSEL J. WADE                        §       Case No. 16-81661
       CARLIE D. WADE                        §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was converted to chapter 13 on 10/17/2016.

       2) The plan was confirmed on 01/06/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was completed on 02/04/2019.

       6) Number of months from filing or conversion to last payment: 27.

       7) Number of months case was pending: 30.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $117,900.00.

       10) Amount of unsecured claims discharged without full payment: $6,999.97.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 16-81661      Doc 64       Filed 04/19/19 Entered 04/19/19 09:00:07          Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)           $ 30,310.00
      Less amount refunded to debtor(s)                        $ 314.31
NET RECEIPTS                                                                       $ 29,995.69



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                 $ 4,000.00
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                       $ 2,476.17
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                    $ 6,476.17

Attorney fees paid and disclosed by debtor(s):                      $ 0.00



Scheduled Creditors:
Creditor                                        Claim       Claim          Claim    Principal     Interest
Name                          Class         Scheduled    Asserted       Allowed         Paid         Paid
BARRICK SWITZER LONG BALSLEY Lgl             4,000.00    4,000.00       4,000.00    4,000.00         0.00
ASSOCIATED BANK               Uns                0.00         NA             NA         0.00         0.00
CAPITAL ONE AUTO FINANCE      Sec           19,127.23   17,945.07      17,945.07   17,945.07     1,685.51
CAPITAL ONE AUTO FINANCE      Uns                0.00      579.93         579.93      579.93         0.00
CHASE                         Uns                0.00         NA             NA         0.00         0.00
CAPITAL ONE BANK USA NA       Uns            1,163.00         NA             NA         0.00         0.00
CAPITAL ONE BANK USA NA       Uns              620.79         NA             NA         0.00         0.00
COMED                         Uns              289.56         NA             NA         0.00         0.00
CONSTELLATION                 Uns              104.58         NA             NA         0.00         0.00
CREDENCE                      Uns              267.91         NA             NA         0.00         0.00
CREDIT MANAGEMENT             Uns              720.54         NA             NA         0.00         0.00
CREDIT ONE BANK               Uns              504.24         NA             NA         0.00         0.00
CREDITORS PROTECTION SERVICE Uns                75.00         NA             NA         0.00         0.00
U.S. DEPARTMENT OF EDUCATION Uns            67,932.00   68,641.65           0.00        0.00         0.00
JEFFERSON CAPITAL SYSTEMS LLC Uns              494.00      506.03         506.03      506.03         0.00
MULFORD DENTAL GROUP          Uns               21.00         NA             NA         0.00         0.00
MUTUAL MANAGEMENT SERVICES Uns               1,234.73         NA             NA         0.00         0.00
MUTUAL MANAGEMENT SERVICES Uns                  94.00         NA             NA         0.00         0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 16-81661      Doc 64       Filed 04/19/19 Entered 04/19/19 09:00:07     Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim       Claim      Claim   Principal   Interest
Name                                Class   Scheduled    Asserted   Allowed        Paid       Paid
MUTUAL MANAGEMENT SERVICES          Uns         93.75         NA         NA        0.00       0.00
NATIONWIDE CREDIT                   Uns        267.56         NA         NA        0.00       0.00
NATIONWIDE CREDIT                   Uns         34.41         NA         NA        0.00       0.00
NAVIENT                             Uns     15,310.00         NA         NA        0.00       0.00
NICOR GAS                           Uns        490.93      548.21     548.21     548.21       0.00
OSF HEALTHCARE                      Uns        190.62         NA         NA        0.00       0.00
RADIOLOGY CONSULTANTS OF            Uns        165.10         NA         NA        0.00       0.00
ROCK RIVER WATER                    Uns        101.35      107.80     107.80     107.80       0.00
ROCKFORD MERCANTILE AGENCY          Uns        144.34      253.62     253.62     253.62       0.00
ROCKFORD RADIOLOGY                  Uns         34.24         NA         NA        0.00       0.00
SFC                                 Uns      1,521.00    1,893.35   1,893.35   1,893.35       0.00
STATE COLLECTION SERVICE INC        Uns        600.45         NA         NA        0.00       0.00
THE CITY OF ROCKFORD                Uns        270.78         NA         NA        0.00       0.00
UNIVERSITY OF WISCONSIN             Uns        247.71         NA         NA        0.00       0.00
MICHAEL CARLOVSKY                   Uns          0.00         NA         NA        0.00       0.00
ILLINOIS STUDENT ASSISTANCE         Uns          0.00   15,698.97       0.00       0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 16-81661      Doc 64       Filed 04/19/19 Entered 04/19/19 09:00:07     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00             $ 0.00
      Mortgage Arrearage                             $ 0.00           $ 0.00             $ 0.00
      Debt Secured by Vehicle                  $ 17,945.07      $ 17,945.07         $ 1,685.51
      All Other Secured                              $ 0.00           $ 0.00             $ 0.00
TOTAL SECURED:                                 $ 17,945.07      $ 17,945.07         $ 1,685.51

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00                $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00                $ 0.00
        All Other Priority                          $ 0.00           $ 0.00                $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                     $ 3,888.94       $ 3,888.94                $ 0.00



Disbursements:

       Expenses of Administration               $ 6,476.17
       Disbursements to Creditors              $ 23,519.52

TOTAL DISBURSEMENTS:                                            $ 29,995.69




UST Form 101-13-FR-S (9/1/2009)
  Case 16-81661        Doc 64      Filed 04/19/19 Entered 04/19/19 09:00:07               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 04/19/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
